United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
DEPARTMENT OF DEFENSE, PENTAGON
FORCE PROTECTION AGENCY,
Chambersburg, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-2242
Issued: June 2, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 12, 2008 appellant, through counsel, filed a timely appeal from the
December 28, 2007 and June 11, 2008 merit decisions of the Office of Workers’ Compensation
Programs denying his claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this claim.
ISSUE
The issue is whether appellant established that he sustained a back injury on October 6,
2007, as alleged.
FACTUAL HISTORY
On October 11, 2007 appellant, then a 26-year-old police officer, filed a traumatic injury
claim (Form CA-1) alleging that, on October 6, 2007, while performing leg lifts, he felt a pop in
his lower back and that over the next few days the pain extended to his leg.

By letter dated November 20, 2007, the Office notified appellant of the deficiencies in his
claim and requested that he provide additional medical and factual evidence.
Appellant submitted medical notes dated October 17 through November 16, 2007, from
Dr. Babak Behta, Board-certified in family medicine, who reported appellant’s complaints of
low back pain, which radiated down to just underneath his buttock area, similar to the pain
associated with a previous herniated disc for which he underwent surgery. A magnetic
resonance imaging (MRI) scan did not show any significant problem. Dr. Behta diagnosed back
pain extending to the buttock area and provided restrictions on walking, climbing, lifting,
bending and stooping.
In an October 23, 2007 diagnostic report, an MRI scan revealed a mild enhancing
extradural scar formation extending to the right neural foramen, slight spinal stenosis at the L4-5
level and a mild posterocentral focal disc bulge, which was further compressing the thecal sac
slightly. A handwritten note dated October 26, 2007, stated that there was no sign of a herniated
disc.
In an attending physician’s report (Form CA-20) dated November 14, 2007, Dr. Behta
reported appellant’s complaint of back pain radiating into his right buttock. An MRI scan did
not reveal any significant abnormality. Where asked whether the condition was caused or
aggravated by an employment activity, Dr. Behta checked the box marked “no.”
In a November 29, 2007 medical report, Dr. Michael G. Radley, a Board-certified
neurosurgeon, stated that appellant presented with complaints of leg pain. He listed appellant’s
prior history of lumbar surgery in 2005 for predominately posterior leg pain. Appellant recently
experienced some recurrent symptoms, which worsened with sitting, standing still and twisting.
He also felt a popping sensation on October 6, 2007 while performing leg lifts. Dr. Radley noted
that an MRI scan of the lumbar spine revealed postsurgical changes at the L5-S1 level on the
right, but that no definite recurrence was seen. He diagnosed recurrent right leg pain and
postsurgical change at right L5-S1.
On December 7, 2007 appellant underwent diagnostic and therapeutic transforaminal
epidural steroid injections at the L5 and S1 levels. In an operative report, he was diagnosed with
radiculitis, neuritis, lumbar degenerative disc disease and lumbar spinal stenosis.
By decision dated December 28, 2007, the Office denied the claim, finding that appellant
did not submit medical evidence sufficient to establish the October 6, 2007 employment incident
as the cause of his back condition.
On March 14, 2008 appellant filed a request for reconsideration. In a February 5, 2008
report, Dr. Radley stated that appellant hurt himself while working out at work. In an undated
medical note, Dr. Daniel Sullivan, an osteopathic physician, stated that appellant was being
treated for right sciatica secondary to a work-related injury.
By decision dated June 11, 2008, the Office denied modification of its December 28,
2007 decision, on the grounds that the medical evidence was insufficient to establish his claim
because it did not establish the causal relationship between the work incident and the diagnosed
condition.
2

LEGAL PRECEDENT
An employee seeking compensation under the Federal Employees’ Compensation Act1
has the burden of establishing the essential elements of his claim by the weight of the reliable,
probative and substantial evidence,2 including that he is an “employee” within the meaning of
the Act3 and that he filed his claim within the applicable time limitation.4 The employee must
also establish that he sustained an injury in the performance of duty as alleged and that his
disability for work, if any, was causally related to the employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.6 Second, the employee must submit
evidence, in the form of medical evidence, to establish that the employment incident caused a
personal injury.7
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.8

1

5 U.S.C. §§ 8101-8193.

2

J.P., 59 ECAB ___ (Docket No. 07-1159, issued November 15, 2007); Joseph M. Whelan, 20 ECAB 55,
57 (1968).
3

See M.H., 59 ECAB ___ (Docket No. 08-120, issued April 17, 2008); Emiliana de Guzman (Mother of Elpedio
Mercado), 4 ECAB 357, 359 (1951); see 5 U.S.C. § 8101(1).
4

R.C., 59 ECAB ___ (Docket No. 07-1731, issued April 7, 2008); Kathryn A. O’Donnell, 7 ECAB 227, 231 (1954);
see 5 U.S.C. § 8122.
5

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

6

Bonnie A. Contreras, 57 ECAB 364, 367 (2006); Edward C. Lawrence, 19 ECAB 442, 445 (1968).

7

T.H., 59 ECAB ___ (Docket No. 07-2300, issued March 7, 2008); John J. Carlone, 41 ECAB 354,
356-57 (1989).
8

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).

3

ANALYSIS
The Office accepted that the October 6, 2007 incident occurred as alleged. The issue is
whether appellant established that he sustained an employment-related back injury on
October 6, 2007. The Board finds that he has not met his burden of proof. While appellant
submitted medical evidence addressing his back injury, none of the reports contain a rationalized
medical opinion addressing the causal connection between his back condition and the October 6,
2007 employment incident.9
Dr. Behta’s medical notes dated October 17 through November 16, 2007 discuss
appellant’s back condition and a previous herniated disc for which he underwent surgery. He
failed to address the cause of appellant’s current back condition. Dr. Behta did not adequately
explain how the accepted incident caused or aggravated appellant’s preexisting low back
condition. His reports are of diminished probative value on whether appellant’s condition is
causally related to his employment.10 Moreover, a November 14, 2007 attending physician’s
report contradicts appellant’s claim, as Dr. Behta indicated that the condition was not related to
the employment activity.
In a November 29, 2007 medical report, Dr. Radley diagnosed recurrent right leg pain
and postsurgical change at the right L5-S1. He reported appellant’s history of a previous lumbar
condition, that he had injured himself running in September 2007 and that on October 6, 2007 he
felt a popping sensation while performing leg lifts. Dr. Radley did not provide any medical
opinion regarding the cause of appellant’s condition beyond the recounting of his medical
history. He did not address how the accepted incident was sufficient to aggravate appellant’s
preexisting condition.11 The only medical opinion provided by Dr. Radley regarding causation is
a February 5, 2008 medical note. Dr. Radley stated that appellant hurt himself while working
out at work. This note is insufficient to establish appellant’s claim as Dr. Radley did not provide
any reasoning to support causation and did not provide findings based on a history of the
employment incident and on examination of appellant.12 Similarly, Dr. Sullivan also failed to
explain how appellant’s right sciatica condition was secondary to a work-related injury.13
The evidence submitted by appellant does not provide a rationalized medical opinion
describing the relationship between his back condition and the October 6, 2007 employment
incident. The Board finds that he did not meet his burden of proof to establish his claim.14

9

See Victor J. Woodhams, supra note 8.

10

See Robert Broome, 55 ECAB 339 (2004).

11

See Roy H. Snipes, 32 ECAB 1398 (1981) (where the Board found that a physician’s opinion lacked probative
value as he relied on appellant’s subjective complaints and failed to cite objective evidence to support his opinion).
12

See Victor J. Woodhams, supra note 8.

13

See id.

14

See id.

4

CONCLUSION
The Board finds that appellant did not establish that he sustained a back injury in the
performance of duty on October 6, 2007, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the June 11, 2008 and December 28, 2007
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: June 2, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

